DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  
Status of the Claims
In the Reply filed 19 January 2021, Applicant amended claims 1-6.  Claims 1-6 are pending.  
Examiner’s Statement of Reasons for Allowance
Applicant’s clarifying amendments to claims 1-6 are sufficient to overcome the rejection under 35 U.S.C. 112(b) set forth in the previous Office action (07 January 2021).  The examiner appreciates Applicant’s effort to advance prosecution.  Accordingly, that rejection is withdrawn.
Applicant’s amendments to claims 4 and 5 overcome the rejection under 35 U.S.C. 112(d) set forth in the previous Office action.  Accordingly, that rejection is withdrawn.
The examiner conducted an additional search of the prior art.  No prior art reference, or combination of prior art references, was located that could adequately support a rejection under 35 U.S.C. 102 or 103.  
Referring to paragraph 22 of the previous Office action, the examiner maintains his position that Stora (US 6,403,109 B1), which is directed to transparent perfume compositions, is the closest prior art.  Stora includes relevant disclosure directed to oil-in-water emulsions that comprise 1,3-propanediol, an essential oil, and a limited concentration of surfactant (column 2, lines 30-35; column 3, lines 53-59; column 5, lines 13-18 and 59-60).  However, Stora is silent as to whether the emulsion can further comprise a polymer and, therefore, is markedly deficient in relation to the combination of acrylates/VA copolymer and acrylates copolymer required by claim Kropke (US 2005/0064000 A1) includes relevant teachings concerning the use of polyacrylate thickeners in perfume compositions, such as an acrylates copolymer (paras. [0028] and [0035]-[0040]) but includes no teaching directed to an acrylates/VA copolymer.  Similarly, Balcke (US 9,107,841 B2) includes relevant teachings directed to combinations of polyacrylates (see, e.g., column 4, lines 1-12; column 15 at Examples 1-5) but none of those combinations includes an acrylates/VA copolymer.  Shavit (US 2016/0338915 A1) contains similar teachings in paragraph [0058].  Because no reference adequately compensates for the deficiency concerning acrylates/VA copolymer, as well as the combination of copolymer concentrations required by claim 1 (“4.5% to 18.5% of acrylates/VA copolymer” and “0.25% to 1.0% of acrylates copolymer”), a prima facie case of obviousness cannot be established.
In sum, claims 1-6 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday - Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/P.A./
13 February 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611